MEMORANDUM OPINION
                                            No. 04-11-00914-CV

    IN RE JP MORGAN CHASE BANK, N.A., INDIVIDUALLY/CORPORATELY AND AS
      TRUSTEE OF THE SOUTH TEXAS SYNDICATE TRUST AND GARY P. AYMES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: January 4, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 22, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                             PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-10977, styled John K. Meyer, et al. v. JP Morgan Chase Bank,
N.A., Individually/Corporately and as Trustee of the South Texas Syndicate Trust and Gary P. Aymes, pending in the
225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding. However, the order
complained of was signed by the Honorable David A. Berchelmann, presiding judge of the 37th Judicial District
Court, Bexar County, Texas.